Title: From John Adams to Boston Patriot, 28 December 1811
From: Adams, John
To: Boston Patriot


				
					
					December 28, 1811
				
				Paris. June 14, 1783.Gentlemen—Permit me to address the enclosed Memorial to your excellencies, and to explain to you my reasons for so doing.

It is because many consequences now at a great distance, or unforeseen by us, may arise between our two countries, perhaps from very minute and incidental transactions, which in their beginnings may be imperceptible and unsuspected as to their future effects. Our respective territories are in vicinity and therefore we must be inseparable. Great–Britain, with the British power in America, is the only nation with whom by absolute necessity, you must have the most intimate concerns, either of friendship or hostility. All other nations are three thousand miles distant from you. You may have political connections with any of those distant nations, but with regard to Great–Britain it must be so. Political intercourse and interests will obtrude themselves between our two countries, because they are the two great powers dividing the continent of North America. These matters are not to come into discussion between us now. They are of too much importance either to be involved, or even glanced at, in any present transaction.

Let every eventual principle be kept untouched, until the two nations shall have recovered from the animosities of the war. Let them have a pacific interval to consider deliberately of their mutual and combined interests, and of their engagements with other nations. Let us not, at the outset of a temporary convention, adopt the severe principle of reducing every transaction between the two countries to the footing of exact reciprocity alone. Such a principle would cast a gloom upon conciliatory prospects. America is not restrained from any conciliation with Great Britain, by any treaty with any other power. The principles of conciliation would be most desirable between Great–Britain and America; and forbearance is the road to conciliation. After a war of animosities, time should be allowed for recollection. There are all reasonable appearances of conciliatory dispositions on all sides, which may be perfected in time. Let us not therefore at such a moment as this, and without the most urgent necessity, establish a morose principle, (reciprocity a morose principle!) between us. If it were a decided point against amity and conciliation, it would be time enough to talk of partition and strict reciprocity. To presume in favor of conciliation may help it forward; to presume against it may destroy that conciliation which might otherwise have taken place.But, in the present case, there is more than reason to presume conciliation.—I think myself happy that I have it in my power to  assure you from authority, that it is the fundamental principle of the British councils to establish amity and confidence between Great–Britain and the American states, as a succedaneum for the relation in which they formerly stood one to the other. The proof of this consists not in words but in substantial facts. His Britannic majesty has been graciously pleased to send orders to his commanders in North America, for a speedy and complete evacuation of all the territories of the United States. His majesty has given orders in council on the fourteenth of the last month, for the admission of American ships and cargoes into Great Britain; and on the sixth instant, he has given farther orders, permitting the importation from America of several articles which have been usually considered as manufactures. He has likewise provided for the convenience of American merchants who may wish to land tobacco in G. Britain for re–exportation. Upon the same principle Mr Fox, the secretary of state, corresponding with America, has moved for and received the leave of the house of commons, nem. con. to bring in a bill that any American merchants importing rice into Great–Britain, may upon re–exportation, draw back the whole duty paid on its first importation. All these circumstances put together, undoubtedly form the most indisputable evidence of the dispositions which prevail in the British councils, to give every facility to the re–establishment of that intercourse which must be so beneficial to both nations.

I am ordered to inform you, that his majesty entirely approves of the plan of making a temporary convention for the purpose of restoring immediate intercourse and commerce, and more particularly for the purpose of putting off for a time, the decision of that important question, how far the British acts of navigation ought to be sacrificed to commercial considerations drawn from the peculiar circumstances of the present crisis; a question which will require much deliberation and very much inquiry before it can be determined. I am sure, gentlemen, you will see and admit the reasonableness of our proceeding in such a case, with deliberation and discretion, more especially when these acts of prudence do not proceed from any motives of coolness or reserve towards you. In the mean time the temporary convention may proceed upon principles of real and accommodating reciprocity. For instance, we agree to put you upon a more favorable footing than any other nation. We do not ask a rigid reciprocity for this, because we know by your present subsisting treaties, it is not in your power to give it to us. We desire only to be put upon the footing of other nations with you, and yet we consent that you shall be upon a better footing with us than any other nation.

Thus far we must be allowed to be giving something more than reciprocity, and this we do as I said before, because we are unwilling to ask what you are unable to give; surely it is not unreasonable nor more than from principles of reciprocity, we have a right to expect that you should imitate our conduct in this particular, and that you should abstain from asking things under the title of exact and literal reciprocity, which upon the consideration of our case you must know that we cannot give. Virtual and substantial reciprocity we are willing to give; literal reciprocity is impossible, as much from your engagements as from our system of navigation.If we can agree upon an article of intercourse and commerce, in the nature of a temporary convention, on the basis of the memorial which I had the honor of giving lately to you, bearing date 19th of May, 1783, no time need be lost in finishing this business; but with this explanation, that although it is proposed that the commerce between the United States and the British West Indies should be free with regard to their respective productions, yet that we are not bound to admit the importation of West–India commodities into Great Britain in American vessels. Believe me, gentlemen, that this restriction does not proceed from any invidious disposition towards the American states. It is imposed by indispensable prudence and necessity upon the British ministers , who in the present state of things could not be justified to their own country to go hastily to a large extent of concession. This point is not to be looked upon merely as commercial, but as affecting fundamentally the great political system of British navigation, and you are to consider that the principle upon which the whole of our proposed temporary convention is to stand, is, that the commerce between the two countries is to be revived, nearly upon the old footing; but that each nation is to keep in its own hands the power of making such regulations respecting navigation as shall seem fit. I assure you that this point has been discussed by the ministers of the British cabinet, with infinite candor, and with every possible disposition of amity and favor towards your country. But the more they have enquired upon this subject, the more they are overborne by conviction that the prejudices upon this matter (if that be the name these opinions deserve) are so strong, that such a measure as a relaxation of the act of navigation in this instance, never can be taken, but upon such a full and solemn parliamentary enquiry as it is impossible to go into at this time of the year and in this stage of the session. I cannot therefore gentlemen, help flattering myself that you are so well acquainted with difficulties which must embarrass an English administration, in a business of this sort, that you will rather endeavor to remove them, than to increase them; and I am sure that such a plan on your part would ultimately be most conducive to your own object. When an amicable intercourse is once opened, and when conciliatory confidence comes to take place of those jealousies, which have lately subsisted, you may easily conceive in how different a manner the whole of this matter will be considered. I am confident that this will be case, but if it is not, the provisions being only temporary, it will be in the power of the United States to take up any hostile mode of proceeding, by restraints and prohibitions, &c. whenever they may think fit.I have made use above of the word prejudices, in speaking of the principles of the British act of navigation. I hope you will accept that term from me, as proceeding so far in compliance towards the future consideration of the points now between us, as to keep the questions open and free for discussion. If Great–Britain should in any case throw down the barriers of her act of navigation towards America, she should be very secure against the possible case of future enmity or alliance against her. Such considerations as these lead to objects far beyond our present scope or powers. But I must still add one word more upon this article of prejudices. Such prejudices, iif they are so, are not confined to Great–Britain. By your commercial treaty with France, art. 4th, you are only entitled to an European trade with that kingdom; and not even by that treaty to any direct commerce between their West–India islands and the ports of the American states, much less to the immediate communication between the French islands and the dominions of the crown of France in Europe. Every public proceeding in England, since the commencement of our present negociation for opening the intercourse and commerce between our two countries, will, I am sure, support me in saying that we have very liberally taken the lead; that we have not waited for any assurance of reciprocity, but have given orders for almost an universal admission of American articles, before we ever knew that any vessel from Great Britain would find admission into any American ports. What do we ask in return? No more than this; that while we gratuitously, and without stipulation, give advantages and favors to the American States, which we deny to all other nations, they would so far justify our liberal way of proceeding as to receive us in the same manner as other nations which are foreign, and to permit us to carry to North America, what it is evidently for their interest, that we should carry thither.

I need hardly add that it is of infinite importance that some temporary convention should be finished without loss of time. I hope and trust that we shall not find much more difficulty in this business. You must see the advantage of an immediate renewal of intercourse, and from the candor of your dispositions I am sure you must likewise be convinced that you give us some facility in the outset is the sure road to such an equitable arrangement for the future as you must have at heart. The reasons which I have given in the memorial, dated the first of June inst. appear to me to be cogent and convincing, upon the natural alliance between our two countries. And when the intercourse has once begun, every thing will go in its natural road. It is therefore of infinite consequence to begin that intercourse. Great Britain, by all public proceedings of repeals, proclamations, &c. &c. has made the first advances, with warmth and confidence, and therefore I conclude, with the fullest assurance, that you will meet these advances with cordial reciprocity.

I have the honor to be, gentlemen, with the greatest respect and consideration, your most obedient humble servant.Signed; 

D. Hartley.

December 28th, 1811. I cannot pass this Apology of Mr. Hartley, (concluded in our last,) without a few Notes.
1. The style of it is civil. We discerned in it none of those sneers, sarcasms, haughtiness, arrogance or insolence, which have distinguished the British diplomatic papers in their negotiations with us for twenty years past.
2. Mr. Hartley had often enough informed us that the fundamental principle of it, was in contradiction to his own judgment and opinion; and that he himself was determined to vote and act against it and upon another principle in parliament.
3. It was plain enough, and we all perceived, that Mr. Hartley was but a pen in the hands of Mr. Fox, and Mr. Fox another, in the hands of the cabinet, as Mr. Fitzherbert had candidly acknowledged himself to be in the affair of the fishery; both acting in obedience to instructions against their own opinions.—Nor is there any reproach in this against either. It was unquestionably their duty.
4. Mr. Hartley’s “reciprocity” is really a merry piece of sophistry, which might have been sufficiently answered by Dr Franklin, by a simple repetition of his fable of the Englishman and Frenchman, and his red hot poker.
5. The proper and characteristic answer to Mr. Hartley, in point of reason, equity, and genuine reciprocity, would have been—Sir, we know the volume and the page of the statute book in which the navigation act is recorded, and can at our pleasure, make one for ourselves, in the very words of it. But we had no authority from our country to pledge her to any such measure; and to hold it up as a threat when we knew we should not be supported in it, would have been absurd. Besides, the strange and ruinous impatience of our countrymen, had already sent so many ships and cargoes to England, that the British ministry might have smiled at a threat of an American navigation act. The state of Massachusetts, however, was so offended at the manifest want of equity and reciprocity in the intercourse between the two countries, that their legislature passed a state navigation act. I admired the spirit that dictated that act, but more than doubted their resolution to persevere in it. Had all the other states followed this example, and all persevered in it, at that time, it would have had a great effect. But there was then no national legislature to pass such a law for the whole union; and if there had been, they could not have enforced such a law without a force which we did not possess, and severities which a free people will not easily endure. Penalties, forfeitures, confiscations and imprisonments, would have made the government odious, and those who opposed it popular; and the next elections would have brought in men for the express purpose of repealing them.
6. The true cause of this jealous spirit towards us in the whigs, was the popular aversion to us which prevailed throughout England and Scotland. This was so obvious, that a ministry of all whigs, would not have dared to do us justice in a treaty of commerce. I am very sorry to say this, and still more so to know it to be true. I wish it were otherwise, but cannot alter the fact, and ought not to conceal the truth. I hear from the pulpit, I read in newspapers and pamphlets, that the British nation has a tender affection for us, and it has been said in congress this session, that the heart of the nation was with us in the revolutionary war. If this is true, I must acknowledge myself totally ignorant and wholly misinformed; of the habitual passions, the settled principles as well as inveterate prejudices, and entire character of that nation, their attachment to their own views of their interest, and their hatred of ours. I made it my business, and took much pains during my three years residence in England, to inform myself of the real disposition of the people towards America, and especially during the revolutionary war; and I was told it was undoubtedly a national war and a very popular one. I was told by gentleman of the best observation, and most friendly to America, that wherever they went, in whatever company they found themselves, at least, two to one were against America, and applauded the war. Writers and printers of the anti–ministerial pamphlets and papers, did not justify the Americans, nor apologize for them or rejoice in their success; but only reproached the ministers with their want of skill in the conduct of the war and their ill success in it. Some of them have acknowledged to me that whenever any news arrived of any brilliant successes of his majesty’s arms, by sea or land, they united cordially in the popular joy, for said one of them, we all knew that it would be a vast advantage to England to conquer America. It was impossible it should be otherwise. Nothing favourable for America could be published. Every thing that held up Americans to scorn, ridicule, or hatred of the people of England, was not only connived at, but encouraged by the government, countenanced by the public opinion and applauded by the public voice. There is too much truth in what was once said to me, in London, but a gentleman of great consideration, now a nobleman. “Sir, this nation thinks exactly as three or four of us would have it think: or at most, four or five.” Where the public opinion is thus disciplined and under perpetual  command, as it is in every country of Europe, if upon any sudden occasion it breaks out & betrays the feelings of nature, measures are immediately taken to reclaim it & bring it back to the standard of the administration. Every kind of misrepresentation of our climate, soil, laws, government, religion, customs, manners, and habits in conversation and in print is encouraged and every favorable account, if not presented as a libel, is spurned and scorned. The people of England or Scotland have no ideas of America or its inhabitants more clear or correct than they have of the great and glorious luminary, which is now doing us the honor of a visit in its travels, or its inhabitants. They are ready to believe any fiction however absurd; that we are all black yellow, or red, Negroes or Indians, Lilliputians or Brobdignaggians, as any Romaner pleases to depict us. The truth must not be known in England, respecting Americans, any more than the Bible must be read in Roman Catholic countries, by the common people. If the truth was known all who could procure a passage to America would come. Such was the disposition to emigrate that appeared among such as had by any means obtained correct information concerning the liberties, comforts and the advantages enjoyed by all, even the meanest, lowest and poorest people in the U. States, that Mr. Pitt brought into parliament, and procured to be past the most tyrannical statutes against emigration that ever disgraced the records of any Legislature. Not only was the intention and attempt to emigrate made criminal, and made subject to arrest and imprisonment, but merchants, masters of vessels, and all others subjected to heavy penalties, for helping or assisting in any way.
Such were the national passions and prejudices, and so strong was the national sense against us, that the able mister who had made an advantageous peace must be disgraced by a vote of censure in parliament against the treaty; that minister must be turned out; a coalition must be formed of those who had been called friends with those who had been enemies of America, and these must cordially unite in a system of royal despotism over the ocean by orders in council, which produced blockades of kingdoms and nations, and besides infinite depredations upon commerce, have probably deprived us of more citizens by impressments of seamen, that they slew all their battles against us in the revolutionary war. For all the proclamations of blockade and the proclamation, for impressing seamen are all orders in council under this system, as much as that proclamation which was sent as by Mr. Laurens and communicated to us by Mr. Hartley.
There is room for a useful volume, if some editor would undertake it, by a compilation of all the orders in council under that statute of 1783, a history of the statute itself, and all the spoilations and kidknappings that have been committed under it. Such a work will shew that it will not be safe to confide in the friendship of Great Britain. We must stand upon our own bottom, or be overset. NOTHING BUT A NAVY CAN MAKE US RESPECTABLE, SAFE OR FREE.


				
					John Adams.
				
				
			